DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Species A, as shown in Figures 6A-10 in the reply filed on October 30, 2020 is acknowledged.
Claims 2-10, 14-17, 19, and 21-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 30, 2020.  Applicant stated that claims 1, 1-18, 20 and 24-27 read upon the elected Species, however, claims 14-17 and 24 are not representative of the elected Species A (Fig. 6A-10).  Claims 1, 11-13, 18, and 20 remain under consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the line quality, in all Figures, render the figures illegible in parts and particularly in areas of high detail with reference character numbering and overlapping structures shown in shading without any readily discernable indication as to what the interconnected parts are or to how they are arranged  (see for example: Fig. 6G showing some crush elements 612, 614 that are located within a solid beam with different degrees of shading used to try to differentiate between the various structures).  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission lock device (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
	lower load path structural element 555 (¶00134); 
	mounting holes 616 (¶00138 and Fig. 6G;  the dual leader line “606” likely should be --616--); and
	other bulkhead 908 (¶00146).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
	in ¶0006, “produced vehicle” should be --produce vehicle--;
	in ¶s00128 and 00130, reference is made to a structural member “530” which is not present in the Figures, while reference character 538 is used to describe both a structural element and a mid-body space;
	in ¶00142, “(522 and 526 respectively)” should be --(526 and 522 respectively)--; 
	in ¶00147, “Figs. 9A and 9A” should be --Figs. 9A and 9B--, and also in the same line “undulation 905” should be --undulation 904--; 
	in ¶00150 “vehicles lowest point” should be --vehicles’ lowest point--, and also in this paragraph “In both fuel cell and battery, electric vehicles” should be --In both fuel cell and battery electric vehicles--;
	in ¶00175, “Fig. 18a” should be --Fig. 18A--;
	in ¶00181, “leaf spring 12104” should be --leaf spring 2104--;
	in ¶00185, “to an rotational” should be --to a rotational--;
	in ¶00186, “such the rotation there of” should be --such that the rotation thereof--, and “In some embodiments the motor have a” should be --In some embodiments, the motor has--;
	in ¶00187, “with spacer” should be --with a spacer--;
	in ¶00189, “leave spring are predominantly” should be --leaf spring are predominantly--, and “areal moment inertia” should be --real moment of inertia--;
	in ¶00192, “Furthermore, embodiments” should be --Furthermore, in some embodiments--.  
Appropriate correction is required.

Claim Objections
Claims 12 and 27 are objected to because of the following informalities:  in claim 12, “disposed along outer” should be --disposed along an outer--; while in claim 27, “body structure are” should be --body structure and are-- or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-13, 18, 20 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "substantial part" is used twice in claim 1 and in both cases is a relative term which renders the claim indefinite.  The term "substantial part" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claim 1 is further rejected as being indefinite as it recites the limitation "the component systems" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the term “component systems” is interpreted to be referring to the previously recited propulsion, suspension, and energy storage systems.
	Claims 2, 13, 18, and 20 are further rejected as being indefinite as each recites the limitation "the framework structure."  There is insufficient antecedent basis for this limitation in the claim as only a frame structure is previously recited.  Note: other dependent claims follow the antecedent “frame structure” nomenclature.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13, 18, 20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0001667) in view of Sugitate et al. (US 2018/0050606).
Regarding claims 1 (as best understood) and 18, Ashraf discloses a self-contained vehicle platform comprising: 
a frame structure (110) having a variety of interconnected structural components (142, 144, 156, 200) each having a body with a top (e.g., the top face of the side rails 142, 144), a bottom (e.g., the bottom face of the side rails) and side elements (e.g., the outer faces of these frame rails) that, when interconnected, make up a generally flat planar structure having a front portion (102), a rear portion (104), and a center portion (116), and further comprising a top and a bottom portion (e.g., e.g., the top surface 162 and bottom surface 172) corresponding to the top and bottom elements respectively (e.g., the top surface and bottom surface correspond to the same general vertical plane as the top and bottom surfaces of the frame rails); 
a propulsion system (218) having a drive motor(220) disposed in at least one of the front and rear portions of the frame and connected to at least one of the interconnected structural components and further being interconnected to a transmission system (e.g., at least the shafts that transmit the output from the drive motor to the drive wheels), wherein the transmission system is connected to at least one set of drive wheels (210, 212);
a plurality of suspension systems (214) disposed within front and rear portions of the frame each having a set of control arm assemblies (222, 224; see e.g., Fig. 12 showing the wishbone-type suspension arms and the tie rods) each having proximal and distal ends where the proximal end of each is connected to the frame and the distal end is connected to a wheel in the set of drive wheels;
an energy storage system (106) disposed within the center portion (116) of the frame structure comprising a plurality of battery modules (see Fig. 10) electronically connected to the propulsion system; and
wherein the component systems (i.e., the propulsion, suspension, and battery systems) of the vehicle platform are disposed within the boundaries of the generally flat planar structure defined by the frame structure of the vehicle platform such that no substantial part of the component systems extends in substantial part above the drive wheels (see e.g., Figs. 1 and 12 showing the vertical profile and the internal relationship of the suspension elements relative to the wheels, this vertical relationship with most if not all of these components systems at or below the wheels reads upon a reasonably broad interpretation of the term “no substantial part” extending “in substantial part” above the wheels);
wherein the front and rear portions (102, 104) of the frame structure are vertically elevated relative to the center portion of the frame structure such that the generally flat planar structure has an undulating contour (see Fig. 3 showing the raised/undulating front and rear sections).
Ashraf, although disclosing an electric vehicle (see e.g., ¶0002) that includes a protected energy storage system (106) , does not explicitly recite that the energy storage system includes an inverter.
Sugitate teaches another vehicle battery system including a battery unit (40) and inverter (44) that are co-located within a protective case (8). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the electric vehicle of Ashraf to include a co-located battery and an inverter as taught by Sugitate to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using an inverter to allow for the use of more controllable AC drive motors and shortening the distance between a battery and inverter to reduce cost) to known devices (e.g., electric vehicles) ready for improvement to yield predictable results.
Regarding claims 11-13, Ashraf further discloses that the frame has a front and rear crumple zone, wherein the interconnected structural components of the front and rear potions of the frame structure absorb energy from a directional impact and prevent the transmission of the energy to additional portions of the frame structure (rails 120, 122 and 196A-B; see ¶s 0062, 0064, 0082 and 0084). Ashraf further discloses a plurality of lateral energy absorption units (151, 153 and elements 147, 149) that are disposed along the outer side of the center portion (see Fig. 7) and absorb energy from a lateral impact to protect the battery modules (see e.g., ¶0109 describing the transfer of lateral force through the supports 147, 149 away from the passenger and battery compartments).
Regarding claim 20, as discussed above the combination provides for an inverter, but does not disclose that the battery and inverter are enclosed by a top and bottom seal plate that is connected to the frame.
Sugitate teaches another vehicle battery system including a battery unit (40) and inverter (44) that are co-located within a protective case (8) having a top and bottom walls that seal the components from the outside environment (see e.g., Figs. 6-7 and ¶0068-69). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle platform of the Ashraf to protect the batteries and inverter with at least a top and bottom sealing walls as taught by Sugitate to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., protecting delicate electronic components from water and debris with protective walls) to known devices (e.g., vehicles with drive batteries) ready for improvement to yield predictable results.
	Regarding claims 25-27, Ashraf discloses that the underbody (100) is a “skateboard” type of chassis for a motor vehicle that can receive various bodies/passenger compartments (see e.g., ¶s 0042 and 0048).  While Ashraf does not ever explicitly recite that its motor vehicle includes interconnects, such as steering wheels, brake pedals, or displays in the bodies that are to be coupled to complementary interconnection elements on its skateboard chassis to control these chassis-located features (e.g., brakes and steering elements), Official Notice is taken that it is a well-known expedient in motor vehicles to include functional elements (e.g., steering wheels) that use mechanical interconnections between the body-mounted steering wheel and the chassis-mounted steering elements (e.g., tie rods).  One skilled in the art would readily understand that these common vehicle structures pass between the passenger compartment and the underlying chassis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618